Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 11/17/2022. Applicant’s argument, filed on 11/17/2022 has been entered and carefully considered. Claims 1, 6, 8, 13 and 15-16 are pending.

The application continuation of CON of PCT/JP2019/046202 filed on 11/26/2019 claiming priority to PRO 62/776,800 filed on 12/07/2018.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Examiner’s Note

Claims 1 and 6 refer to "An encoder”, Claims 8 and 13 refer to "A decoder”, Claim 15 refers to "An encoding method”, and Claim 16 refers to "A decoding method”. Claims 8, 13, 15-16 are similarly rejected in light of rejection of claims 1 and 6, any obvious combination of the rejection of claims 1 and 6, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. Examiner requests to keep the scope of the independent claims similar for advancing the prosecution.

		
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160366416 A1), hereinafter Liu, in view of Jaeho et al. (“CE-4-related: Composite merge candidate”, JVET-L0144_r2), hereinafter Jaeho, further in view of Aono et al. (US 20210136407 A1), hereinafter Aono. Both Liu and Jaeho are cited in IDS.

	Regarding claim 1, Liu discloses an encoder, comprising (Abstract): circuitry; and memory connected to the circuitry, 5wherein, in operation, the circuitry (Fig. 3): derives an average value of motion vector values of two prediction candidates included in a prediction candidate list for a merge mode, and registers the average value derived as new motion vector information of a new prediction candidate into the prediction candidate list, the two prediction candidates including a first prediction candidate and a second prediction candidate (Fig. 8); and 10derives new correction processing information regarding correction processing of a prediction image, and registers the new correction processing information derived into the prediction candidate list in association with the new motion vector information ([0136]-[0151], merge candidates).  
	Liu discloses all the elements of claim 1 but Liu does not appear to explicitly disclose in the cited section the average value derived as new motion vector information; wherein the prediction candidate list further includes (i) first correction processing information of the first predication candidate, the first correction processing information being flag information indicating whether or not correction processing is to be applied to the prediction image, and (ii) second correction processing information of the second prediction candidate, the second correction processing information being flag information indicating whether or not correction processing is to be applied to the prediction image, wherein the new correction processing information derived indicates that no correction processing is to be applied to the prediction image, regardless of whether each of the first correction processing information of the first prediction candidate and the second correction processing information of the second predication candidate indicates that correction processing is to be applied to the prediction image.
	However, Jaeho from the same or similar endeavor teaches the average value derived as new motion vector information; wherein the prediction candidate list further includes (i) first correction processing information of the first predication candidate, the first correction processing information being flag information indicating whether or not correction processing is to be applied to the prediction image, and (ii) second correction processing information of the second prediction candidate, the second correction processing information being flag information indicating whether or not correction processing is to be applied to the prediction image, wherein the new correction processing information derived indicates that no correction processing is to be applied to the prediction image, regardless of whether each of the first correction processing information of the first prediction candidate and the second correction processing information of the second predication candidate indicates that correction processing is to be applied to the prediction image (Section 1, Technical description, average candidates; B-Candidates).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Jaeho to improve coding efficiency (Jaeho, Section 3, Conclusion). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Liu in view of Jaeho discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the correction processing is Bi-prediction with CU-level Weights (BCW) processing.
	However, Aono from the same or similar endeavor teaches wherein the correction processing is Bi-prediction with CU-level Weights (BCW) processing ([0097], [0100]-[0109], [0111]-[0115]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Jaeho to incorporate the teachings of Aono for efficient video transmission (Aono, [0002]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 156, Liu in view of Jaeho discloses the encoder according to claim 1, wherein the correction processing is processing of correcting a luminance and a chrominance of the prediction image (Liu, [0136]-[0137], [0148], local illumination variation, [0136]-[0151], Jaeho, Section 1, Technical description).  

Regarding claim 8, 13 and 15-16, See Examiner’s Note. Examiner suggests Lee et al., US 20200084441 A1, hereinafter Lee, and Chen et al., US 20180352223 A1, hereinafter Chen, are considered as similar prior arts.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487